Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
 
Status of Claims
In the documents filed on 03/28/2022: 
Claim(s) 1, 14 and 18 (and by extension its/their dependents) have been amended. 
Claim(s) 2, 8-10, and 15-16 has/have been canceled. 
Claim(s) 1, 3-7, 11-14, 17-20 is/are pending in this application.
Claim(s) 1, 3-7, 11-14, 17-20 have been rejected below.

Response to Arguments
Applicant's arguments and amendment filed 03/28/2022 have been fully considered and although they do overcome the previous rejection of record, the art of record can be reinterpreted to still read on applicant’s amendments.
With respect to claim 1 applicant argued:
Each of amended claims 1 and 18 call for, in part, "a frame, a conveyor system . . . coupled to the frame" and "a control system operably coupled to the conveyor system and . .. including a three-dimensional sensor having a wide angle of detection and arranged on the frame and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position." (emphasis added). 
The Office Action admits that Marsolek '408 fails to teach the claimed three-dimensional sensor arranged as claimed. For this, the Office Action relies on Borkowski. However, Borkowski discusses an image-recording device 5 that may comprise one or more cameras 11 for recording data. Borkowski states that the image-recording device is arranged at the uppermost end of the belt conveyor 7 so that the camera lens 9 of the camera 11 is directed downward in such a fashion that the viewing angle 10 detects the entire loading space of the transport vehicle 3 and a part of the construction machine 2. Being arranged on the uppermost end of the belt conveyor, it is difficult to understand how the conveyor is "within a field of view" at all, much less through all of its changes in position. In any case, the camera 11 is not "arranged on the frame" as claimed. 
For at least the above reasons, claims 1 and 18 are patentable over Marsolek '408 and Borkowski, alone or in combination. Claims 4-7, 11-13, and 19-20 depend from one of claims 1 and 18 and are patentable for the same reasons as their respective independent claims and due to the additional limitations called for therein. Reconsideration and withdrawal of the § 103 rejection are, respectfully, requested. 

Although Borkowski does teach a vehicle with a conveyor and an imaging sensor (Borkowski Fig. 1-7 element 11 ¶[28-32, 106] note: based off of applicant’s disclosure “frame” had been determined to be limited to the body of the vehicle), it is acknowledged that Borkowski does not explicitly teach a vehicle with a conveyor system with the imaging sensor located on the frame. However, Borkowski does teach other vehicles/embodiments which have their imaging sensor located on the frame of the vehicle (Borkowski Fig. 8-11 element 35 ¶[130]). Furthermore, it is noted that the location of said imaging device is identical to a location that applicant discloses their imaging device as being located (front of the vehicle looking forward, see instant application Fig. 1, element 122). One of ordinary skill in the art would instantly recognize that the vehicle with a conveyor taught by Borkowski Fig. 1-7 could use an identically placed imaging sensor as the one shown in Borkowski Fig. 8-11 (element 35) with added advantage that additional blind spots not covered by sensor 11 alone would now be monitored which in turn makes the system safer. The rejection has been updated to reflect this.

With respect to claim 3 applicant argued:AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116 Page 7Filing Date: July 13, 2018 Title: OBJECT DETECTION AND IMPLEMENT POSITION DETECTION SYSTEM 
Claim 3 depends from claim 1. Claim 1 is patentable over Marsolek '408 in view of Borkowski for the reasons mentioned above. Foster fails to remedy the deficiencies of Marsolek '408 and Borkowski because Foster was relied on for alleged teachings of a lidar sensor and says nothing of the claimed sensor arranged on the frame. Moreover, modification of Borkowski by placing the camera 11 on the frame would defeat the purpose of Borkowski, which explicitly calls for the camera to be arranged on the uppermost end of the belt conveyor to provide a viewing angle that detects the entire loading space of the transport vehicle. 

As was explained above, using an additional sensor on the vehicle system shown in Borkowski Fig. 1-7 in the spot shown in Borkowski Fig. 8-11 (element 35) would serve the purpose of being able to cover for blind spots in the lone sensor shown in Fig. 1-7 (element 11). Such a modification would be notoriously obvious to one of ordinary skill in the art with the clear advantages of covering additional areas that might otherwise be in blind spots.
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0009408) (hereafter Marsolek408) in view of Borkowski (US 2019/0061623).

With respect to claim 1 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]); 
a conveyor system coupled to the frame and including a first stage conveyor and a second stage conveyor (Marsolek408 Fig. 2 element 32 ¶[10, 16]); 
a control system (Marsolek408 Fig. 3 element 44 ¶[21]) operably coupled to the conveyor system and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]) and an object in a surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and  
wherein the control system is configured to:
detect a distance to the object in the surrounding environment using the sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]); and 
operate the implement and steer the machine based on at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object).
Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor having a wide angle of detection and arranged on the frame and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position
Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection (Borkowski Fig. 1, 2 element 11 ¶[28-32, 106]) and arranged and directed such that a conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]).
Additionally, Borkowski separately teaches a vehicle with a three-dimensional sensor having a wide angle of detection arranged on the frame (Borkowski Fig. 8-11 element 35 ¶[130]). One of ordinary skill in the art would instantly recognize that the vehicle with a conveyor such as those taught by Borkowski (Fig. 1-7) and Marsolek408 could be modified to include an identically placed imaging sensor as the one shown in Borkowski Fig. 8-11 (element 35) with added advantage that additional blind spots would now be monitored which in turn makes the system safer.
Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a cold planer with a sensor to assist in its control taught by Marsolek408 to yield the advantage of allowing the system to have a better view of its surroundings and thus enabling it to make more informed and better decisions and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 18 Marsolek408 teaches a cold planer industrial machine comprising: 
a frame (Marsolek408 Fig. 2 ¶[3, 10]),
a conveyor system movably coupled to the frame (Marsolek408 Fig. 2 element 32 ¶[10, 16]);  
a steering system coupled to the frame; 
a control system operably coupled to the working implement and steering system (Marsolek408 Fig. 3 element 44 ¶[21]), and including a sensor (Marsolek408 Fig. 3 element 64 ¶[21, 31-33]) positioned to detect information related to the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), and an object in an environment surrounding the cold planer(Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]), the control system configured to: 
detect a position of the object using the sensor (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33]);
move the conveyor system based on at least one of the detected first position of the conveyor system and the detected position of the object (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object); 
steer the cold planer based on at least one of the detected position of the object and the position of the conveyor system (Marsolek408 Fig. 3 element 16, 64 ¶[21, 31-33] at least distance to the detected object). 
Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor having a wide angle of detection and arranged and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position including detecting a first position of the conveyor system using the three-dimensional sensor and detecting a second position of the conveyor system using the three-dimensional sensor.
Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection (Borkowski Fig. 1, 2 element 11 ¶[28-32, 106]) and arranged and directed such that a conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]). With respect to the claimed limitation of detecting multiple positions of the conveyor system, this appears to simply read on updating the information as the situation changes and is inherent in both Marsolek408 and Borkowski since it is essential for the system to have correct, up to date information when making its decisions.
Additionally, Borkowski separately teaches a vehicle with a three-dimensional sensor having a wide angle of detection arranged on the frame (Borkowski Fig. 8-11 element 35 ¶[130]). One of ordinary skill in the art would instantly recognize that the vehicle with a conveyor such as those taught by Borkowski (Fig. 1-7) and Marsolek408 could be modified to include an identically placed imaging sensor as the one shown in Borkowski Fig. 8-11 (element 35) with added advantage that additional blind spots would now be monitored which in turn makes the system safer.
Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a cold planer with a sensor to assist in its control taught by Marsolek408 to yield the advantage of allowing the system to have a better view of its surroundings and thus enabling it to make more informed and better decisions and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 4, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the three-dimensional sensor is a first three-dimensional sensor, and further comprising: 
a machine track lift linkage coupled to the frame (Marsolek408 Fig. 2 element 30 ¶[16]); and
a second three-dimensional sensor positioned to detect information related to the machine track lift linkage and the object in the surrounding environment (Marsolek408 ¶[50], Borkowski ¶[28]). 

With respect to claim 5, Marsolek408 as modified in claims 1 teaches a cold planer, further comprising: 
a milling system coupled to the frame (Marsolek408 Fig. 2 element 26 ¶[16, 40]); and 
wherein the second three-dimensional sensor is positioned to detect  information related to the milling system (Marsolek408 ¶[50], Borkowski ¶[28]).

With respect to claim 6, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: detect information related to the machine track lift linkage (Marsolek408 Fig. 2 element 30 ¶[16, 40, 50]); and 
operate the machine track lift linkage based on the detected information related to the machine track lift linkage (Marsolek408 Fig. 2 element 30 ¶[16, 40, 50]).

With respect to claim 7, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: detect information related to the third working implement milling system (Marsolek408 Fig. 2 element 26 ¶[16, 40, 50]); and 
operate the milling system based on the detected information related to the milling system (Marsolek408 Fig. 2 element 26 ¶[16, 40, 50]).

With respect to claims 11 and 20 Marsolek408 in view of Borkowski does not explicitly state that the three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees. However, Borkowski appears to show a three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees in Figures 1 and 2 (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]). However, assuming arguendo that the range shown by Borkowski is not between 150 degrees and 170 degree, this range would undeniably be obvious to try in view of the teachings of Borkowski. It is recognized by MPEP 2143.I.E that when an invention is “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success the limitation is obvious. The exact angular range of the taught Wide angle sensor has a finite number of identified, predictable solutions, with a reasonable expectation of success (at least ranging from 90 degrees to 180 degrees). Therefore it would be obvious to modify Marsolek408 in view of Borkowski to include wherein the three-dimensional sensor has an angle of detection that is in a range between and including 150 degrees and 170 degrees because these are relatively wide angles which would enable the system to view the entire area as it taught by Borkowski. 

With respect to claim 12, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: stop operation of at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 ¶[31-33, 40, 50] see especially ¶[40] wherein the system is stopped automatically). 

With respect to claim 13, Marsolek408 as modified in claims 1 teaches a cold planer, wherein the control system is further configured to: move at least one of the cold planer or the conveyor system based on the at least one of the detected position of the second stage conveyor and the detected distance to the object in the surrounding environment (Marsolek408 ¶[31-33, 40, 50]). 

With respect to claim 19, Marsolek408 as modified in claims 1 teaches a cold planer, 
wherein the conveyor system comprises at least one belt and a plurality of rollers (Marsolek408 Fig. 2 element 50, 52, ¶[23]), and wherein detecting the first position of the conveyor system using the three-dimensional sensor or detecting the second position of the conveyor system using the three-dimensional sensor comprises detecting a position of at least one of the at least one belt and the rollers using the three- dimensional sensor (Marsolek408 ¶[50], Borkowski Fig. 1, 2 element 10 ¶[28-32, 106] note: the belt and a plurality of rollers are inherently part of the conveyor system and thus their positions would be inherently be monitored in the combination of Marsolek408 and Borkowski shown above.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0009408) (hereafter Marsolek408) in view of Borkowski (US 2019/0061623) and Foster (US 2018/0319396).

With respect to claims 3, although Marsolek408 by Borkowski teaches several types of 3d cameras (see Borkowski ¶[28-32]), it could not be definitely concluded whether or not any of these cameras are/use LIDAR sensors. Assuming arguendo that they are not, applicant has been provided with Foster.
Foster teaches a three-dimensional sensor is a LIDAR sensor (Foster Fig. 1-2 element 26 ¶[16, 31]).
Thus as shown above, Marsolek408 teaches all relevant limitations except does not explicitly teach using the element of a LIDAR sensor. Foster teaches a LIDAR sensor as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a LIDAR sensor as a 3d sensor and would have been advantageous since LIDAR sensors are capable of using lasers to create highly accurate 3d representations of the environment and can filter out reflections of certain objects. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to substitute the teachings of Foster because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0167089) (hereafter Marsolek089) in view of Borkowski (US 2019/0061623).

With respect to claim 14 Marsolek089 teaches a paver machine comprising: 
a frame (Marsolek089 Fig. 3 element 18 ¶[16]), 
a screed system movably coupled to the frame with a screed linkage (Marsolek089 Fig. 3 element 78 ¶[35]); 
a control system operably coupled to the screed system and including a sensor positioned to detect information related to the screed system, and the screed linkage (Marsolek089 ¶[35]). 
Marsolek408 does not clearly teach wherein the sensor is a three-dimensional sensor having a wide angle of detection and arranged and directed such that the conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position
Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection (Borkowski Fig. 1, 2 element 11 ¶[28-32, 106]) and arranged and directed such that a conveyor system and any objects surrounding the conveyor remain within a field of view of the three-dimensional sensor as the conveyor moves through all of its changes in position (Borkowski Fig. 1, 2 element 10 ¶[28-32, 106]).
Additionally, Borkowski separately teaches a vehicle with a three-dimensional sensor having a wide angle of detection arranged on the frame (Borkowski Fig. 8-11 element 35 ¶[130]). One of ordinary skill in the art would instantly recognize that the vehicle with a conveyor such as those taught by Borkowski (Fig. 1-7) and Marsolek408 could be modified to include an identically placed imaging sensor as the one shown in Borkowski Fig. 8-11 (element 35) with added advantage that additional blind spots would now be monitored which in turn makes the system safer.
Thus as shown above Marsolek408 teaches a base invention of a cold planer with a sensor to assist in its control and Borkowski teaches an industrial machine comprising a three-dimensional sensor having a wide angle of detection. These two references are analogous to one another because both systems are drawn to industrial machines controlled by sensors. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek408 to apply the teachings of Borkowski because the teaching of an industrial machine comprising a three-dimensional sensor having a wide angle of detection taught by Borkowski was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a cold planer with a sensor to assist in its control taught by Marsolek408 to yield the advantage of allowing the system to have a better view of its surroundings and thus enabling it to make more informed and better decisions and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsolek (US 2017/0167089) (hereafter Marsolek089) in view of Borkowski (US 2019/0061623) and Foster (US 2018/0319396).

With respect to claims 17, although Marsolek089 by Borkowski teaches several types of 3d cameras (see Borkowski ¶[28-32]), it could not be definitely concluded whether or not any of these cameras are/use LIDAR sensors. Assuming arguendo that they are not, applicant has been provided with Foster.
Foster teaches a three-dimensional sensor is a LIDAR sensor (Foster Fig. 1-2 element 26 ¶[16, 31]).
Thus as shown above, Marsolek089teaches all relevant limitations except does not explicitly teach using the element of a LIDAR sensor. Foster teaches a LIDAR sensor as well as its function. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a LIDAR sensor as a 3d sensor and would have been advantageous since LIDAR sensors are capable of using lasers to create highly accurate 3d representations of the environment and can filter out reflections of certain objects. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marsolek089 to substitute the teachings of Foster because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665